In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-15-00039-CV



    IN THE INTEREST OF T.N.L., A CHILD, Appellant




         On Appeal from the 307th District Court
                 Gregg County, Texas
             Trial Court No. 2008-353-DR




       Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.9 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.9(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.9(a)(1). Rule 9.9(b) states, “Unless the inclusion of sensitive data is specifically

required by statute, court rule, or administrative regulation, an electronic or paper document

containing sensitive data may not be filed with a court unless the sensitive data is redacted.” TEX.

R. APP. P. 9.9(b).

        Therefore, because the clerk’s record fails to protect sensitive data, we order the clerk of

this Court or her appointee, pursuant to the inherent power of this Court, to seal the electronically

filed clerk’s record in this case.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date: October 20, 2015




                                                  2